IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40882
                        Conference Calendar



DAVID C. JOHNSON; ET AL,

                                         Plaintiffs,


DAVID C. JOHNSON,                        Plaintiff-Appellant,

versus

AEDPA, ANTITERRORISM AND EFFECTIVE
DEATH PENALTY ACT, (c/o Janet Reno,
U.S. Attorney General); U.S. CONGRESS,
United States Congress (c/o Trent Lott
Senate Majority Leader),

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:00-CV-88
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     David C. Johnson, Texas state prisoner No. 295880, appeals

the district court’s denial of his motion to proceed in forma

pauperis (IFP) on appeal following the dismissal of his 28 U.S.C.

§§ 2201, 2202 action as frivolous.   By moving for IFP status,

Johnson is challenging the district court’s certification that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40882
                                -2-

IFP status should not be granted on appeal because his appeal is

frivolous and is not taken in good faith.     See Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).

     Johnson has failed to show that the claims that were

dismissed present nonfrivolous issues for appeal.    Accordingly,

the district court’s order certifying that the appeal is

frivolous is upheld.   Johnson’s request for IFP status is DENIED,

and his appeal is DISMISSED as frivolous.     See id. at 117 F.3d at

202 & n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), as does the

district court’s dismissal.     See Adepegba v. Hammons, 103 F.3d

383, 385-87 (5th Cir. 1996).    Johnson is warned that if he

accumulates one more “strike” pursuant to 28 U.S.C. § 1915(g), he

may not be able to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING

ISSUED.